 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6510 
 
AN ACT 
To direct the Administrator of General Services to convey a parcel of real property in Houston, Texas, to the Military Museum of Texas, and for other purposes. 
 
 
1.Conveyance of real property in Houston, Texas 
(a)Authority To conveyThe Administrator of General Services shall convey, at the market value determined under subsection (b), to the Military Museum of Texas all right, title, and interest of the United States in and to the parcel of real property located at 8611 Wallisville Road in Houston, Texas, as described in subsection (c).  
(b)Determination of market valueFor purposes of subsection (a), the market value of the real property shall be determined by an independent appraisal based on the current use of the property. The appraisal shall be commissioned by the Administrator and paid for by the Military Museum of Texas.  
(c)Property descriptionThe real property to be conveyed is the 3.673 acres of land in Lot 3 of Moers Subdivision in the W.M. Black Survey, Abstract 114, Harris County, Texas, more particularly described as follows: 
(1)Beginning at an iron rod located at the intersection of the north line of Wallisville Road presently being 100’ wide with the southeast line of U.S. Highway 90 presently being 150’ in width.  
(2)Thence north 38º13’ east 1068.61’ along the southeast line of U.S. Highway 90 to an iron rod for the point of beginning.  
(3)Thence south 01º15’43” east 713.5’ along a fence to a galvanized iron fence corner in the north line of Wallisville Road.  
(4)Thence south 79º26’ west, 408’ more or less parallel to the east boundary line to a point in the southeast line of U.S. Highway 90.  
(5)Thence north 38º13’ east 460’ more or less along the southeast line of U.S. Highway 90 to the point of beginning.  
(d)Structures and improvementsThe conveyance shall include the improvements, structures, and fixtures located on the real property conveyed and related personal property.  
(e)Use restriction 
(1)In generalAs a condition of the conveyance, the Military Museum of Texas shall use and maintain the real property conveyed, for a minimum period of 30 years, in a manner consistent with the use of the property at the time of the conveyance.  
(2)Use restrictionExcept as provided by paragraph (3), if the real property conveyed ceases to be used or maintained as required by paragraph (1), all or any portion of the property shall, in its then existing condition and at the option of the Administrator, revert to the United States.  
(3)Abrogation of use restriction 
(A)In generalThe Military Museum of Texas may seek abrogation of the use restriction set forth in paragraph (2) by obtaining the advance written consent of the Administrator, and by payment to the United States of the fair market value of the real property to be released from the restriction.  
(B)Determination of fair market valueFor purposes of subparagraph (A), the fair market value of the real property shall be determined by an independent appraisal based on the highest and best use of the property as of the effective date of the abrogation. The appraisal shall be commissioned by the Administrator and paid for by the Military Museum of Texas.  
(f)Compliance 
(1)ReportsAs a condition of the conveyance, the Military Museum of Texas shall submit to the Administrator, not later than one year after the date of the conveyance and annually thereafter for a period of 30 years, a report on the Military Museum’s use and maintenance of the real property conveyed, and any other reports required by the Administrator to evidence the Military Museum’s continuous use of the property in accordance with subsection (d).  
(2)InspectionsNot later than one year after the date of conveyance and every 5 years thereafter for a period of 30 years, the Administrator shall conduct inspections of the real property conveyed to confirm information provided in the reports submitted under paragraph (1).  
(g)Additional terms and conditionsThe Administrator may require the conveyance to be subject to such additional terms and conditions as the Administrator considers appropriate and necessary to protect the interests of the United States.  
(h)Costs of conveyanceThe Military Museum of Texas shall be responsible for all reasonable and necessary costs associated with the conveyance, including real estate transaction and environmental documentation costs.  
(i)Relationship to environmental lawNothing in this section may be construed to affect or limit the application of or obligation to comply with any environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
